 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    LAUSTEVEION JOHNSON,                                  Case No. 2:17-cv-00156-GMN-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    RASHONDA SMITH, et al.,
10                           Defendants.
11

12          Presently before the court is plaintiff Lausteveion Johnson’s Motion Requesting Issuance

13   of Summons (ECF No. 19), filed on April 11, 2019. The motion is unopposed. Johnson requests

14   that the court issue summonses for defendants Jo Gentry and Johnny Youngblood because the

15   Attorney General’s Office did not accept service for them and their last known addresses were

16   filed in the docket under seal.

17          After Johnson filed this motion, his in forma pauperis status was revoked. (Order (ECF

18   24).) As such, Johnson is no longer entitled to assistance with service by the United States

19   marshal under Rule 4(c)(3). See Fed. R. Civ. P. 4(c)(3) (stating that the court must order service

20   by a United States marshal if a plaintiff is authorized to proceed in forma pauperis under 28

21   U.S.C. § 1915). Given that the motion was filed before Johnson’s in forma pauperis status was

22   revoked and that Johnson will be unable to coordinate service of process on Gentry and

23   Youngblood without assistance because their addresses are sealed, the court in its discretion will

24   order service by the United States marshal. Johnson is advised that going forward, he no longer is

25   entitled to service by the United States marshal in this case.

26          IT IS THEREFORE ORDERED that plaintiff Lausteveion Johnson’s Motion Requesting

27   Issuance of Summons (ECF No. 19) is GRANTED.

28
 1          IT IS FURTHER ORDERED that the clerk of court must issue sealed summonses for

 2   defendants Jo Gentry and Johnny Youngblood, complete USM-285 forms for those defendants,

 3   and deliver the summonses, USM-285 forms, and a copy of the amended complaint (ECF No. 7)

 4   to the United States marshal for service.

 5

 6          DATED: July 26, 2019

 7

 8

 9                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
